            Case 1:19-cv-01700-AWI-EPG Document 19 Filed 06/26/20 Page 1 of 2



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7

 8   RAUL CUENTAS,                                    Case No. 1:19-cv-01700-AWI-EPG (PC)
 9                 Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
10         v.
                                                      (ECF NOS. 1, 9, 10, & 12)
11   S. FRAUENHEIM, et al.,
12                 Defendants.
13

14          Raul Cuentas (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
15   this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United
16   States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
17          On May 4, 2020, Magistrate Judge Erica P. Grosjean entered findings and
18   recommendations, recommending “that all claims and defendants be dismissed, except for
19   Plaintiff’s claim against Defendants R. Aleman, R. Ramos, J. Vega, C. Gallegos, Lt. Sanchez,
20   Sgt. Acevedes, M. Castro, and M. Black for excessive force in violation of the Eighth
21   Amendment.” (ECF No. 12, p. 2).
22          Plaintiff was provided an opportunity to file objections to the findings and
23   recommendations. The deadline for filing objections has passed and Plaintiff has not filed
24   objections or otherwise responded to the findings and recommendations.
25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
26   Court has conducted a de novo review of this case. Having carefully reviewed the entire file,
27   the Court finds the findings and recommendations to be supported by the record and proper
28   analysis.
                                                     1
          Case 1:19-cv-01700-AWI-EPG Document 19 Filed 06/26/20 Page 2 of 2



 1         Accordingly, THE COURT HEREBY ORDERS that:
 2            1. The findings and recommendations issued by the magistrate judge on May 4,
 3               2020, are ADOPTED in full;
 4            2. All claims and defendants are dismissed, except for Plaintiff’s claim against
 5               Defendants R. Aleman, R. Ramos, J. Vega, C. Gallegos, Lt. Sanchez, Sgt.
 6               Acevedes, M. Castro, and M. Black for excessive force in violation of the
 7               Eighth Amendment; and
 8            3. The Clerk of Court is directed to reflect the dismissal of all defendants on the
 9               Court’s docket, except for Defendants R. Aleman, R. Ramos, J. Vega, C.
10               Gallegos, Lt. Sanchez, Sgt. Acevedes, M. Castro, and M. Black.
11
     IT IS SO ORDERED.
12

13   Dated: June 26, 2020
                                               SENIOR DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
